Order entered August 19, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00608-CV

       IN RE LEO HUBBARD AND CRETE CARRIER CORPORATION, Relators

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-00974

                                            ORDER
                         Before Justices Bridges, Lang-Miers, and Myers

       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally granted. The Court ORDERS the trial judge, the Honorable Martin Lowy,

Judge of the 101st District Court to VACATE his April 29, 2014 “Order Denying Defendants’

Motion to Transfer Venue” and to ENTER an order transferring this cause from Dallas County,

Texas to Denton County, Texas in accordance with Texas Rule of Civil Procedure 89. Should

the trial judge fail to comply with this order, the writ will issue. The Court ORDERS the trial

judge to file within this Court, within thirty (30) days of the date of this order, a certified copy

of his order issued in compliance with this order. We ORDER that relators recover their costs of

this original proceeding from the real parties in interest Greg and Christine White.


                                                       /s/   LANA MYERS
                                                             JUSTICE